Citation Nr: 9918446	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-15 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the fifth cervical vertebra, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from August 1943 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In May 1999, the veteran was afforded 
a hearing before the undersigned Board member.

The veteran asserts that the manifestations of his service-
connected residuals of a fracture of the fifth cervical 
vertebra are more severe than is represented by the 40 
percent rating assigned by the RO in May 1998.  

According to an April 1998 VA orthopedic examination report, 
the veteran complained of constant pain on motion.  The 
examiner opined that the veteran's degenerative spinal 
changes were attributed to the aging process and not to the 
service-connected residuals of the fractured fifth cervical 
vertebra.

At his May 1999 Board hearing, the veteran testified that his 
treating VA neurologist at the VA Hines Hospital (whom he saw 
approximately twice a year) attributed his constant pain to 
the service-connected cervical disability.  The veteran 
complained of bowel difficulties due to his service-connected 
disability.  He said his limbs, especially from the waist 
down, were numb.  The veteran described difficulty walking, 
said he had constant pain on all motion, experienced spasm-
like pain in his legs that caused them to jump frequently 
during the day and had diminished hand strength, especially 
in his left hand.  He used a walker on a daily basis.

The veteran also testified that he was treated at Christ 
Hospital, where his primary physician was located, and at 
Northwestern Hospital where he was hospitalized for 65 days 
in 1995 for treatment of a bladder infection.  The veteran 
said he entered Northwestern Hospital using a cane and left 
using a walker and continued to use the walker.  However, it 
does not appear that these records are associated with the 
claims folder.
 
The Board also notes that the veteran has not been afforded a 
current neurological examination and, in light of the nature 
of his initial injury and his current complaints, believes he 
should have one prior to consideration of his claim on 
appeal.

Accordingly, in the interest of due process, the Board is 
REMANDING this claim to the RO for the following actions:

1. The RO should contact the veteran and 
request that he identify specific 
names, addresses, and approximate 
dates of treatment for all health care 
providers, private and VA, from whom 
he has received treatment since 
January 1995, for the disability at 
issue including, but not limited to, 
VA Hines Hospital, Christ Hospital and 
Northwestern Hospital.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2. Then, the RO should schedule the 
veteran for a VA examination by a 
neurologist to determine the current 
severity of the veteran's service-
connected residuals of a fracture of 
the fifth cervical vertebra.  All 
indicated studies should be done and 
all manifestations of current 
disability should be described in 
detail, including any neurologic 
residuals found to result from the 
service-connected residuals of the 
cervical vertebra fracture. All 
necessary tests and studies should be 
performed.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 
Vet.App. 451, 453 (1993).  It should 
be noted whether the clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiners also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess, fatigability, or 
incoordination which can be attributed 
to the service-connected disability.  
Lathan v. Brown, 7 Vet.App. 359 
(1995); DeLuca v. Brown, 8 Vet.App. 
202 (1995). The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  The RO should 
readjudicate the issue of entitlement 
to an increased rating for residuals 
of a fracture of the fifth cervical 
vertebra.  If any benefit for which a 
notice of disagreement has been 
received remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










